Opinion filed March 5, 2015




                                    In The


        Eleventh Court of Appeals
                                 ____________

                 Nos. 11-14-00266-CR & 11-14-00267-CR
                                 ____________

                   CURTIS LEE PROCTOR, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                              Taylor County, Texas
                    Trial Court Cause Nos. 18335B & 18664B


                     MEMORANDUM OPINION
      Pursuant to a plea agreement, Curtis Lee Proctor pleaded guilty in May 2013
to two third-degree felony offenses of driving while intoxicated. In accordance
with the plea agreement, the trial court convicted Appellant of the offenses and
assessed Appellant’s punishment at confinement for ten years and a fine of $1,500
on each offense.     In each cause, the trial court suspended imposition of the
confinement portion of the sentence and placed Appellant on community
supervision for a term of ten years.
        In July 2014, the State filed a motion to revoke Appellant’s community
supervision in both causes. In the motions, the State alleged that Appellant had
committed numerous violations—numbered in paragraphs 1 to 10 in the motions—
of the terms and conditions of his community supervision. At a hearing on the
motions, the State waived its allegations as to conduct that had allegedly occurred
on July 4, 2014. Appellant pleaded “true” to all the remaining allegations in
paragraphs 1 to 10 of the motion, including allegations that he consumed alcohol
on numerous dates. After receiving evidence, the trial court found all of those
allegations to be true, revoked Appellant’s community supervision in both causes,
and assessed Appellant’s punishment at confinement for nine years and a fine of
$1,500 on both offenses.                  The trial court ordered that the sentences run
concurrently. We dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in these
appeals. In each appeal, the motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the motion and the brief and a motion for pro se access to the record in
each appeal, and counsel has advised Appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.

                                                        2
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true to an alleged violation standing alone is sufficient to support a trial court’s
decision to revoke community supervision and to proceed to an adjudication of
guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motions to withdraw are granted, and the appeals are dismissed.


                                                    PER CURIAM


March 5, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3